


116 HR 314 IH: Abraham Lincoln National Heritage Area Amendment Act
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 314
IN THE HOUSE OF REPRESENTATIVES

January 8, 2019
Mr. Kinzinger (for himself, Mrs. Bustos, Mr. Bost, Mr. Rodney Davis of Illinois, Ms. Kelly of Illinois, Mr. Shimkus, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. LaHood, Mr. Lipinski, Mr. Foster, Ms. Schakowsky, Mr. Krishnamoorthi, and Mr. Casten of Illinois) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To include Livingston County, the city of Jonesboro in Union County, and the city of Freeport in Stephenson County, Illinois, in the Lincoln National Heritage Area, and for other purposes.
 
 
1.Short titleThis Act may be cited as the Abraham Lincoln National Heritage Area Amendment Act.  2.Adjustment of boundaries of Lincoln National Heritage Area (a)Boundary adjustmentSection 443(b)(1) of the Consolidated Natural Resources Act of 2008 (Public Law 110–229; 16 U.S.C. 461 note) is amended— 
(1)by inserting , Livingston, after LaSalle; and  (2)by inserting , the city of Jonesboro in Union County, and the city of Freeport in Stephenson County after Woodford counties. 
(b)MapThe Secretary of the Interior shall update the map referred to in section 443(b)(2) of the Consolidated Natural Resources Act of 2008 to reflect the boundary adjustment made by the amendments in subsection (a) of this section.   